Citation Nr: 1737240	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-25 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability to include as a result of service during the Persian Gulf War.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously before the Board, and, in June 2015, these matters were dismissed due to the Veteran's death.  In July 2015, the RO substituted the Appellant for the Veteran.
 
Of note, while the psychiatric claim was previously captioned as new and material, a review of the claims file shows that the Veteran had perfected an appeal of his 2004 denial, but never received a Board decision.  As such, that rating decision is not considered to have become final.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

At issue is whether the Veteran should have been granted service connection for an acquired psychiatric disorder.  Prior to his death, the Veteran originally filed for service connection for PTSD.  The Veteran subsequently underwent a VA examination in December 2012 and was diagnosed with schizophrenia and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

It appears, per his own statements, that that the Veteran's schizophrenia began after military service.  However, The Veteran's representative submitted a medical article suggesting that there was an increase in schizophrenia diagnoses in Veteran's that had been exposed to trauma. It is also noted that the Veteran received treatment at the emergency room during service after ingesting 20 aspirin.  The Veteran denied that this was a suicide attempt at the time, but he later reported that it was in fact a suicide attempt.  As such, a medical opinion is requested.  

The Veteran also sought service connection for a back disability.  The Veteran's DD-214 shows he was awarded the Kuwait Liberation Medal and is, therefore, indicative of service in the Southwest Asian Theater of Operations during the Persian Gulf War.  The Veteran was provided a VA examination in January 2013, which indicated that his reported low back pain which had manifested for decades without a diagnosis of a low back disorder, could be indicative of fibromyalgia due to his service during the Persian Gulf War.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  As such, this matter must be remanded for another VA examination.  See McLendon.  It is also noted that while the examiner opined that it was less likely than not that the Veteran had a back disability as a result of his military service, no rationale was provided for the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide a VA medical opinion, ideally from a VA psychiatrist or psychologist, in order to answer the following questions:

a.  Did the Veteran meet the DSM criteria for a diagnosis of PTSD?  Why or why not? If PTSD is diagnosed, the examiner should identify the stressor upon which the diagnosis is based to include the fear of hostile military or terrorist activity?  

b.  Did the Veteran meet the DSM criteria for an acquired psychiatric disability, other than PTSD, such as schizophrenia.  If so, is it at least as likely as not (50 percent or more) that the Veteran's schizophrenia either began during or was otherwise caused by his military service.  Why or why not?  

In so doing the examiner should discuss the relevance, if any, of the article submitted by the Veteran's representative in November 2013 suggesting that schizophrenia was more likely in those exposed to trauma.  The examiner should also consider the relevance, if any, of the Veteran presenting at the emergency room during service after taking approximately 20 aspirin.

2.  Obtain a VA medical opinion to answer the following questions:

2a.  Upon reviewing the Veteran's medical records, does the Veteran meet the diagnostic criteria for fibromyalgia?  Why or why not?

2b.  What is the significance, if any, of the Veteran's reports of undiagnosed back pain for over 17 years after separation of service?  Why?

2c.  Did the Veteran have a chronic back disability that either began during or was otherwise caused by his military service?  Why or why not? 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




